Citation Nr: 1518116	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected disability.

2.  Entitlement to a compensable initial rating for proliferative diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) from October 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In October 2008, the RO notified the Veteran that he was granted service connection for his eye disability, that it would be assigned a noncompensable rating, and that "an examination will be scheduled at a future date to evaluate the severity of his eye."  He was also informed, in the rating decision, that the RO had scheduled him for an examination and he would be notified of the appointment.  It was noted that when the "results of this examination are received, your claim will be reconsidered."  In May 2009, the Veteran notified the RO that he was still waiting for an examination.  The RO considered the Veteran's statement as an increased rating claim and denied a compensable rating in a November 2009 decision, which the Veteran appealed.  The Board finds, based on the foregoing, that the October 2008 decision is on appeal as the Veteran indicated that he was not satisfied with a noncompensable rating and wished to have an examination.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to a compensable initial rating for proliferative diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The earliest clinical evidence of erectile dysfunction is more than three decades after service.

2.  The Veteran is service connected for diabetes mellitus and posttraumatic stress disorder (PTSD).

3.  The most probative evidence of record is against a finding that the Veteran's erectile dysfunction is causally related to, or aggravated by, service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations and/or opinions were obtained in October 2009 and January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  Adequate rationale has been provided.  The Board notes that the clinicians did not provide opinions as to whether the Veteran's erectile dysfunction is aggravated by a service-connected disability.  Nevertheless, the Board finds that a remand to obtain such is not warranted.  The evidence, as discussed in further detail below, reflects that the Veteran's erectile dysfunction is more likely than not related to his age and/or medication for nonservice-connected disabilities.  As the Veteran is unable to achieve an erection due to nonservice related reasons, his service-connected disabilities cannot have aggravated it.  In other words, he has the absence of an ability to obtain an erection, and an absence cannot be aggravated.  Moreover, and importantly, there is no evidence of record that his erectile dysfunction increased in severity after he began taking medication for his acquired psychiatric disability.  (See 38 C.F.R. § 3.310(b))

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448  (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially the Board notes that the Veteran does not contend, and the evidence does not reflect, that he has erectile dysfunction causally related to, or aggravated by service.  The Veteran's STRs are negative for any evidence of such.  Moreover, the Veteran contends that his erectile dysfunction began more than three decades after separation from service.  Thus, the Board finds that service connection on a direct incurrence basis is not warranted. 

The Veteran contends that his erectile dysfunction is due to his service-connected diabetes.  Associated with the claims file is a November 2012 note from physician's assistant A. M. of Physicians Healthcare Associates.  A. M. provided a statement as follows:  "Diagnosis: Erectile dysfunction secondary to DM II."  The Board finds that the opinion lacks probative value because the physician assistant provided no rationale whatsoever.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

An October 2009 VA genitourinary examination report reflects that the Veteran was diagnosed with diabetes in 2002 and diagnosed with erectile dysfunction in 2009. (The Board notes that the Veteran had complaints of erectile dysfunction prior to that; however, the clinician noted, in the body of his report, that the Veteran had actually had a history of erectile dysfunction for many years.)

The October 2009 VA examiner noted that the Veteran has been on metformin, lisinopril, and carvedilol since 2002, and later added doxazosin, furosemide, and Plavix.  The examiner opined that the Veteran's erectile dysfunction is less likely than not caused by his diabetes mellitus.  The examiner noted that the carvedilol is a beta blocker which decreases libido, and doxazosin is an alpha-adrenergic blocker, which causes impotence.  Finally, the examiner noted that the incidence of erectile dysfunction is more than doubled from the ages of 45 to 70.  

The VA medical opinion is supported by the evidence, which includes the Veteran's statement that he had a decrease in sexual drive in 2002, which corresponds when he began using carvedilol, and he later began using doxazosin and had impotence.  (See June 2008 VA examination report reflects that the Veteran reported that his sexual drive has been decreasing since 2002, and he has not been able to achieve an erection since 2007.)  Doxazosin and carvedilol are used to treat hypertension, for which the Veteran is not service-connected.  Thus, service connection for erectile dysfunction due to medication to treat hypertension is not warranted.  In addition, the Board notes that the Veteran was born in 1943; thus, he was approximately 59 years old when he first began having a "loss of interest" in sex, and was approximately 64 years old when he last had an erection.  

(The Veteran's claim for entitlement to service connection for hypertension was denied in October 2008, and is not on appeal.  A June 2008 VA opinion noted that the Veteran's diabetes mellitus had not reached a level of severity or chronicity which would have affected the Veteran's hypertension as evidenced by the diagnostic kidney testing.)   

The claims file also includes a January 2013 VA clinical opinion.  The clinician stated that the Veteran's medications are more likely than not to be the etiology of his erectile dysfunction, and it is less likely as not that his erectile dysfunction is due to his diabetes.  In this regard, the Board notes that the clinician listed the Veteran's medications for hypertension and depression.   In February 2012, the RO granted the Veteran service-connection for posttraumatic stress disorder (PTSD).  Thus, the Board has considered that the Veteran's antidepressive medication may be related to his PTSD.  Nevertheless, the Board finds that the evidence does not reflect that the Veteran's antidepressive medication caused or aggravated his erectile dysfunction.  Although, the 2013 clinician opined that the Veteran's medications, which include sertraline, more likely caused his erectile dysfunction, the Veteran was not treated with sertraline until years after his erectile dysfunction first began.

In sum, the Veteran's erectile dysfunction is more likely than not caused by medication for nonservice-connected disabilities rather than his service-connected disorders such as diabetes mellitus.  With regard to which medications may be the cause, the Veteran had total inability to maintain an erection beginning in 2007.  At that time, he was taking doxazosin and carvedilol, but not sertraline.  He did not begin taking sertraline until September or October 2011, years after he was already unable to obtain and maintain an erection.  Thus, while sertraline may cause erectile dysfunction in some males, it was not the cause of erectile dysfunction in the case of the Veteran.  In addition, as the Veteran already had an inability to obtain an erection, his sertraline cannot have caused an aggravation of this inability.  Even assuming that he had some ability to obtain an erection prior to September/October 2011, there is no evidence that this inability worsened after he began taking sertraline.  To the contrary, the evidence reflects no side effects.  A September 2011 VA mental health note reflects that the Veteran would be started on sertraline.  A November 2011 VA clinical note reflects that the Veteran was taking sertraline with no medication side effects, and stated that he had been feeling better "in general ever since he started on sertraline".  There is no competent credible evidence that the Veteran's baseline level of erectile dysfunction before medication for a service-connected disability increased in severity after he began taking medication for a service-connected disability.  See 38 C.F.R. § 3.310(b).

The Veteran may believe that he has erectile dysfunction due to diabetes; however, he has not been shown to have the experience, training, or education necessary to make an etiology as to such, especially in light of the medications which he takes.   He is competent to relate his symptom, but not the etiology.  see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability is denied.


REMAND

The Veteran is service-connected for proliferative diabetic retinopathy associated with diabetes, evaluated as noncompensable from February 2008.  

Historically, the Veteran had PRP (pan-retinal photocoagulation) (i.e. laser treatment) bilaterally for proliferative BRVO (branch retinal vein occlusion) and vitreous hemorrhage of the right eye (OD) and chronic CRVO (central retinal vein occlusion) of the left eye.  (See 2003- 2007 private and VA records.)  An August 2007 record reflects that he had chronic venous occlusive disease bilaterally and proliferative complications bilaterally which had stabilized with PRP. 

A June 2008 VA diabetes examination report reflects that examination of the Veteran's eyes reflected that there are "normal retinal vessels"; the Veteran was diagnosed with diabetic retinopathy.  

A July 2009 VA eye examination report reflects that upon examination, the Veteran had an inferior branch vein occlusion of the right eye and a central branch occlusion of the left eye.  The Veteran was diagnosed with loss of vision of the left eye.  It was noted that he did not have diabetic retinopathy.  It was further noted that, with regard to the left eye, the Veteran had, in 2003, "developed proliferative retinopathy because of the vein occlusion and had [PRP]."  The Board is not a medical body, and is left confused by the examiner's statement that the vein occlusion caused the retinopathy and not the other way around.  If the service-connected diabetic retinopathy caused the vein occlusion, the Veteran's eye disability evaluation should include consideration of occlusion, regardless of whether the Veteran's retinopathy has been successfully treated.  

Vision acuity is generally evaluated on the basis of corrected distance vision with consideration of both eyes, which, based on the Veteran's examination findings, would not appear to provide him with a compensable rating.  (See DC 6066).  However, if the lens required to correct distance vision in the poorer eye (in this case the left eye) differs by more than three diopters from the lens required for the other eye (in this case the right eye) (and the difference is not due to congenital or refractive error), and either the poorer eye or both eyes are service connected, the visual acuity for the poorer eye is evaluated on either its uncorrected or corrected vision acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76(b).  Thus, an accurate finding of the required diopters is necessary to rate the Veteran.  

The claims file includes numerous VA optometry/ophthalmology records which reflect that the Veteran is blind in the left eye.  (See November 2009 February 2010 October 2010 June 2011 January 2012 records.)  In his VA Form 9, dated in January 2013, the Veteran asserted that his left eye has vision impairment and pain such that it is no longer of any use because he cannot see from it.  The Veteran testified at the January 2014 Board hearing that his diabetic retinopathy has gotten worse.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  He also stated that it had been two or three years since he has seen a private doctor.   

Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA examination, which details the Veteran's uncorrected and corrected visual acuity, as well as the diopter (amount of lens power), whether the diopter difference is due to the occlusion/retinopathy as opposed to congenital or refractive error, and whether the Veteran's occlusions are due to his retinopathy.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers from whom he has received eye examination and/or treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected eye disability.  

The examination report should detail the Veteran's uncorrected and corrected visual acuity, as well as the diopter (amount of lens power) necessary to correct each eye vision.  

The clinician should also discuss whether the Veteran's occlusions are due to his retinopathy, and whether any diopter difference between the eyes is due to an occlusion/retinopathy as opposed to congenital or refractive error. 

3.  Thereafter, readjudicate the issue on appeal of entitlement to a compensable initial rating for the Veteran's service-connected eye disability, with consideration of all additional evidence received since issuance of the Statement of the Case in May 2013.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


